DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 29 September 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 15, and 18, Tonami et al. (US 2005/0211906 A1, previously cited) fails to disclose the claimed light guide having a thickness in the range of 0.1 mm to 40 mm, the light guide further including a slit adjacent to an edge of the light guide, and the slit is configured to extend from the top surface of the light guide toward the bottom surface of the light guide and the slit has a depth in a range of 0.1 to 0.5 times the thickness of the light guide, in conjunction with all of the other claim elements.
Claims 2-14, 16, 17, 19, and 20 are allowable for reasons of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	5 October 2021